Ju' ':.:
                                                                                                            l. ,,   1 {. v
                                                                                                                      "~0'"

                                           UNITED STATES DISTRICT COURT                        Clerk, U 0. Ctst. •ct i·, [:a, kruptcy
                                                                                              Courts fnr the Ot ;trict ( t ~~olumbia
                                           FOR THE DISTRICT OF COLUMBIA

           Michael K. Ciacci,                              )
                                                           )
                            Plaintiff,                     )
                                                           )
                     V.                                    )
                                                           )
                                                                   Civil Action No.       12 1264
           Attorney General Eric Holder et al.,            )
                                                           )
                             Defendants.                   )




                                                     MEMORANDUM

                     This matter is before the Court on its initial review of plaintiffs complaint and the

           accompanying application to proceed in forma pauperis. Plaintiff is a pretrial detainee at the

           District of Columbia Jail claiming that his custody is unconstitutional. The events giving rise to

           this   ~-on are substantially the same as those underlying plaintiffs complaint that was dismissed
         ~une 22,2012, under the Younger abstention doctrine. See Ciacci v. Hogan, Civ. No. 12-
    //

           I 031 (UNA) (D.D.C. Jun. 22, 2012) ("Ciacci 1"). Other than District Judge Thomas Hogan,

           who is named as a defendant in both actions, plaintiff has simply named different defendants.

           For the reasons stated in the Memorandum Opinion accompanying the dismissal order in Ciacci

           1, ECF No.3, this case will be dismissed. A separate Order accompanies this Memorandum.




                                 ~
           DATE: July _z(i.2012




N